Judgment reversed upon the law and the facts, with costs, and judgment *829directed for plaintiff, with costs, for the amount of the down payment and the amount of the fees, together with interest. The encroachment was a material one; no question of law was raised as to it, and no question of fact was submitted to the jury. Order denying motion to set aside the verdict and to grant a new trial reversed and motion granted to the extent of setting aside the verdict, without costs. Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur. Settle order on notice.